Exhibit 10.101

 

TWELFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

This TWELFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of November 16, 2007 (the “Amendment Date”) and entered
into by and among BANK OF AMERICA, N.A., as lender (the “Lender”), with offices
at 55 South Lake Avenue, Suite 900, Pasadena, California 91101, and MEADE
INSTRUMENTS CORP., a Delaware corporation, SIMMONS OUTDOOR CORP., a Delaware
corporation, and CORONADO INSTRUMENTS, INC., a California corporation (such
entities being referred to hereinafter each individually as a “Borrower” and
collectively, the “Borrowers”).

 

WHEREAS, the Lender and the Borrowers have entered into that certain Amended and
Restated Credit Agreement dated as of October 25, 2002 (as amended, restated or
modified from time to time, the “Agreement”);

 

WHEREAS, the Borrowers have requested that the Lender amend the Agreement in
certain respects and the Lender has agreed to such amendments pursuant to the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Agreement and this Amendment, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:

 

ARTICLE I

Definitions

 


SECTION 1.01.                             DEFINITIONS. INITIALLY CAPITALIZED
TERMS USED BUT NOT DEFINED IN THIS AMENDMENT HAVE THE RESPECTIVE MEANINGS SET
FORTH IN THE AGREEMENT, AS AMENDED HEREBY.


 

ARTICLE II

 

Amendments

 


SECTION 2.01.                             NEW DEFINITIONS. THE FOLLOWING
DEFINITIONS ARE HEREBY ADDED TO ANNEX A TO THE AGREEMENT TO READ IN THEIR
ENTIRETY AS FOLLOWS:


 


“BORROWER’S PLAN” MEANS THAT CERTAIN FINANCIAL PLAN PREPARED BY THE BORROWERS
TITLED “FY08-FY09 PROJECTIONS 10-31-07 BAC” CONSISTING OF BALANCE SHEET
PROJECTIONS DATED AS OF NOVEMBER 1, 2007 AND INCOME STATEMENT PROJECTIONS DATED
AS OF OCTOBER 31, 2007 AND PREVIOUSLY DELIVERED TO THE LENDER.


 


“EBITDA RESERVE” MEANS A RESERVE TO BE ESTABLISHED AND ADJUSTED AS FOLLOWS:


 


(A) FOR THE FIRST TWO MONTHS OF EACH FISCAL QUARTER, BEGINNING WITH THE MONTH OF
OCTOBER 2007, A RESERVE WILL BE ESTABLISHED BY THE LENDER BY MEASURING FOR EACH
SUCH MONTH THE AMOUNT OF THE SHORTFALL, IF ANY, BETWEEN THE MONTHLY EBITDA FOR
THAT MONTH AND THE BORROWER’S PLAN. SUCH MEASUREMENT WILL BE BASED ON THE
BORROWER’S MONTH END FINANCIAL STATEMENTS FOR SUCH MONTH (THE “MONTHLY
ADJUSTMENT”).


 

--------------------------------------------------------------------------------



 


(B) AT THE END OF EACH FISCAL QUARTER BEGINNING WITH THE FISCAL QUARTER ENDING
NOVEMBER 30, 2007 AND IN LIEU OF THE MONTHLY ADJUSTMENT MADE TO THE EBITDA
RESERVE BASED ON THE MONTHLY FINANCING STATEMENTS AS SET FORTH IN PARAGRAPH (A)
ABOVE, THE LENDER WILL ESTABLISH OR INCREASE THE EBITDA RESERVE BASED ON THE
SHORTFALL, IF ANY, BETWEEN THE BORROWER’S FISCAL QUARTER EBITDA AND THE
BORROWER’S PLAN. SUCH MEASUREMENT AND ADJUSTMENT WILL BE BASED ON THE BORROWER’S
FINANCIAL STATEMENTS RECEIVED BY THE LENDER AFTER THE END OF EACH FISCAL QUARTER
(THE “FISCAL QUARTER ADJUSTMENT”). IN ALL CASES, THE FISCAL QUARTER ADJUSTMENT
MADE AFTER THE END OF EACH QUARTER WILL SUPERSEDE THE MONTHLY ADJUSTMENT FOR
SUCH QUARTER. ANY EXCESS FOR ANY FISCAL QUARTER IN EBITDA OVER THE BORROWER’S
PLAN WILL NOT REDUCE ANY PREVIOUSLY CREATED EBITDA RESERVE.


 


(C) BY WAY OF ILLUSTRATION, IF HYPOTHETICALLY THE EBITDA RESERVE BASED UPON THE
MONTHLY ADJUSTMENT DURING THE FISCAL QUARTER ENDING NOVEMBER 30, 2007 IS
$100,000 AND THE FISCAL QUARTER ADJUSTMENT FOR THE QUARTER ENDING NOVEMBER 30,
2007 IS $75,000, THE EBITDA RESERVE, UPON THE CALCULATION OF THE FISCAL QUARTER
ADJUSTMENT, WILL BE $75,000. IF AT THE END OF THE FISCAL QUARTER ENDING FEBRUARY
29, 2008 THE FISCAL QUARTER ADJUSTMENT IS $0, THE EBITDA RESERVE SHALL REMAIN AT
$75,000. IF THE EBITDA FOR THE FISCAL QUARTER ENDING FEBRUARY 29, 2008 IS IN
EXCESS OVER THE BORROWER’S PLAN, THE EBITDA RESERVE WILL REMAIN AT $75,000. IF
THE FISCAL QUARTER ADJUSTMENT FOR THE FISCAL QUARTER ENDING FEBRUARY 29, 2008 IS
$25,000, THE EBITDA RESERVE WILL BE INCREASED TO $100,000.


 


SECTION 2.02.                             AMENDED DEFINITIONS. THE FOLLOWING
DEFINITIONS SET FORTH IN ANNEX A TO THE AGREEMENT ARE HEREBY AMENDED AND
RESTATED IN THEIR ENTIRETY TO READ AS FOLLOWS:


 


“ADJUSTED TANGIBLE NET WORTH” MEANS, AT ANY DATE:  (A) THE BOOK VALUE AT WHICH
THE ADJUSTED TANGIBLE ASSETS WOULD BE SHOWN ON A CONSOLIDATED BALANCE SHEET OF
THE BORROWERS AT SUCH DATE PREPARED IN ACCORDANCE WITH GAAP; PLUS (B) NON-CASH
INVENTORY WRITE-DOWNS INCURRED DURING OCTOBER 2007 THROUGH JANUARY 2008, UP TO A
MAXIMUM OF $3,000,000; PLUS, BUT ONLY TO THE EXTENT INCLUDED IN ADJUSTED
TANGIBLE ASSETS, (C) NON-CASH WRITE-OFFS OF INTANGIBLE ASSETS INCURRED DURING
OCTOBER 2007 THROUGH JANUARY 2008, UP TO A MAXIMUM OF $8,000,000; LESS (D) THE
AMOUNT AT WHICH THE CONSOLIDATED LIABILITIES OF THE BORROWERS AND THEIR
SUBSIDIARIES WOULD BE SHOWN ON SUCH BALANCE SHEET.


 


“APPLICABLE MARGIN” MEANS:


 


(A)                                  WITH RESPECT TO BASE RATE REVOLVING LOANS
AND ALL OTHER OBLIGATIONS (OTHER THAN LIBOR LOANS), 2.00%; AND


 


(B)                                 WITH RESPECT TO LIBOR LOANS, 4.25%;


 


2

--------------------------------------------------------------------------------



 


IN EACH CASE SUBJECT TO ADJUSTMENT, BEGINNING WITH THE RECEIPT BY THE LENDER OF
THE MONTHLY FINANCIAL STATEMENTS FOR FEBRUARY 2008, AND THEREAFTER FROM TIME TO
TIME, TO THE APPLICABLE PERCENTAGE CORRESPONDING TO THE FIXED CHARGE COVERAGE
RATIO FOR THE IMMEDIATELY PRECEDING FOUR FISCAL QUARTERS OF THE BORROWERS, AS
SET FORTH BELOW, RESPECTIVELY:


 


 


 


ROLLING FOUR QUARTER FIXED
CHARGE COVERAGE RATIO


 


BASE RATE
LOANS


 


LIBOR LOANS


 


LEVEL 1


 


GREATER THAN 1.75 TO 1.0


 


0.50


%


3.00


%


LEVEL 2


 


EQUAL TO OR LESS THAN 1.75 TO 1.0, BUT GREATER THAN 1.5 TO 1.0


 


1.00


%


3.25


%


LEVEL 3


 


EQUAL TO OR LESS THAN 1.5 TO 1.0, BUT GREATER THAN 1.2 TO 1.0


 


1.25


%


3.50


%


LEVEL 4


 


EQUAL TO OR LESS THAN 1.2 TO 1.0, BUT GREATER THAN 0.75 TO 1.0


 


1.50


%


3.75


%


LEVEL 5


 


EQUAL TO OR LESS THAN 0.75 TO 1.0, BUT GREATER THAN 0.5 TO 1.0


 


2.00


%


4.25


%


LEVEL 6


 


EQUAL TO OR LESS THAN 0.5 TO 1.0


 


2.50


%


4.75


%


 


ALL ADJUSTMENTS AFTER FEBRUARY 2008 IN THE APPLICABLE MARGIN SHALL BE
IMPLEMENTED QUARTERLY ON A PROSPECTIVE BASIS, COMMENCING WITH THE FIRST DAY OF
THE FIRST CALENDAR MONTH THAT OCCURS MORE THAN 5 DAYS AFTER THE RECEIPT BY THE
LENDER OF THE QUARTERLY UNAUDITED OR ANNUAL DRAFT AUDITED (AS APPLICABLE)
FINANCIAL STATEMENTS EVIDENCING THE NEED FOR AN ADJUSTMENT. CONCURRENTLY WITH
THE DELIVERY OF ALL QUARTERLY FINANCIAL STATEMENTS, MEADE SHALL DELIVER TO THE
LENDER A CERTIFICATE, SIGNED BY ITS CHIEF FINANCIAL OFFICER, SETTING FORTH IN
REASONABLE DETAIL THE BASIS FOR THE CONTINUANCE OF, OR ANY CHANGE IN, THE
APPLICABLE MARGIN. FAILURE TO TIMELY DELIVER SUCH FINANCIAL STATEMENTS SHALL, IN
ADDITION TO ANY OTHER REMEDY PROVIDED FOR IN THIS AGREEMENT, RESULT IN AN
INCREASE IN THE APPLICABLE MARGIN TO THE HIGHEST LEVEL SET FORTH IN THE
FOREGOING GRID, UNTIL THE FIRST DAY OF THE FIRST CALENDAR MONTH FOLLOWING THE
DELIVERY OF THOSE FINANCIAL STATEMENTS DEMONSTRATING THAT SUCH AN INCREASE IS
NOT REQUIRED. IF A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT
THE TIME ANY REDUCTION IN THE APPLICABLE MARGIN IS TO BE IMPLEMENTED, NO
REDUCTION MAY OCCUR UNTIL THE FIRST DAY OF THE FIRST CALENDAR MONTH FOLLOWING
THE DATE ON WHICH SUCH DEFAULT OR EVENT OF DEFAULT IS WAIVED IN WRITING BY THE
LENDER OR CURED (TO THE EXTENT EXPRESSLY PERMITTED HEREUNDER TO BE CURED AND
WITHIN THE TIME FRAME SO PROVIDED FOR SUCH CURE).


 


IN THE EVENT THAT ANY AUDITED FINANCIAL STATEMENTS FILED WITH THE SEC VARY FROM
THE DRAFT OR INTERNALLY PREPARED FINANCIAL STATEMENTS USED TO CALCULATE THE
APPLICABLE MARGIN FOR ANY PERIOD, THEN ANY RESULTING CHANGE IN THE APPLICABLE
MARGIN EVIDENCED BY THE AUDITED FINANCIAL STATEMENTS FOR SUCH PERIOD SHALL BE
MADE RETROACTIVELY TO THE DATE WHEN THE INCORRECT APPLICABLE MARGIN WAS
IMPLEMENTED. IF, AS A RESULT OF ANY RESTATEMENT OF OR OTHER ADJUSTMENT TO ANY
FINANCIAL STATEMENTS OR FOR ANY OTHER REASON, THE LENDER DETERMINES IN ITS
JUDGMENT, REASONABLY EXERCISED, THAT (A) THE FIXED CHARGE COVERAGE RATIO AS
CALCULATED BY MEADE AS OF ANY APPLICABLE DATE WAS INACCURATE AND (B) A PROPER
CALCULATION OF THE FIXED CHARGE COVERAGE RATIO WOULD HAVE RESULTED IN DIFFERENT
PRICING FOR ANY PERIOD, THEN (I) IF THE PROPER CALCULATION OF THE FIXED CHARGE
COVERAGE RATIO WOULD HAVE RESULTED IN HIGHER PRICING FOR SUCH PERIOD, THE
BORROWERS SHALL AUTOMATICALLY AND RETROACTIVELY BE OBLIGATED TO PAY TO THE
LENDER, PROMPTLY ON DEMAND BY THE LENDER, AN AMOUNT EQUAL TO THE EXCESS OF THE
AMOUNT OF INTEREST AND FEES THAT SHOULD HAVE BEEN PAID FOR SUCH PERIOD OVER THE
AMOUNT OF INTEREST AND FEES ACTUALLY PAID FOR SUCH PERIOD; AND (II) IF THE
PROPER CALCULATION OF THE FIXED CHARGE COVERAGE RATIO WOULD HAVE RESULTED IN
LOWER PRICING FOR SUCH PERIOD, THE LENDER SHALL HAVE NO OBLIGATION TO REPAY ANY
INTEREST OR FEES TO THE BORROWERS OR ANY OTHER PERSON; PROVIDED THAT IF, AS A
RESULT OF ANY RESTATEMENT OR OTHER EVENT A PROPER CALCULATION OF THE FIXED
CHARGE COVERAGE RATIO WOULD HAVE RESULTED IN HIGHER PRICING FOR ONE OR


 


3

--------------------------------------------------------------------------------



 


MORE PERIODS AND LOWER PRICING FOR ONE OR MORE OTHER PERIODS (DUE TO THE
SHIFTING OF INCOME OR EXPENSES FORM ONE PERIOD TO ANOTHER PERIOD OR ANY SIMILAR
REASON), THEN THE AMOUNT PAYABLE BY THE BORROWERS PURSUANT TO CLAUSE (I) ABOVE
SHALL BE BASED UPON THE AGGREGATE NET EXCESS (AFTER TAKING INTO ACCOUNT ALL
REVISED HIGHER AND REVISED LOWER PRICING), IF ANY, OF THE AMOUNT OF INTEREST AND
FEES THAT SHOULD HAVE BEEN PAID FOR ALL APPLICABLE PERIODS OVER THE AMOUNT OF
INTEREST AND FEES PAID FOR ALL SUCH PERIODS. THE RETROACTIVE ADJUSTMENTS SET
FORTH IN THIS PARAGRAPH SHALL NOT BE APPLICABLE TO ANY RESTATEMENT OR ADJUSTMENT
TO ANY FINANCIAL STATEMENTS OCCURRING ONE YEAR OR MORE FOLLOWING THE PAYMENT IN
FULL OF ALL OBLIGATIONS AND TERMINATION OF THIS AGREEMENT.


 


“AVAILABILITY RESERVE” MEANS A RESERVE IN THE INITIAL AMOUNT OF $500,000 AND, SO
LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, TO BE REDUCED TO: 
(I) $250,000 IF THE FINANCIAL COVENANTS SET FORTH IN THE AGREEMENT ARE MET WITH
THE DELIVERY OF THE MONTHLY UNAUDITED FINANCIAL STATEMENTS FOR THE MONTH OF
NOVEMBER 2008; AND (II) ZERO IF THE FINANCIAL COVENANTS SET FORTH IN THE
AGREEMENT ARE MET WITH THE DELIVERY OF THE MONTHLY UNAUDITED FINANCIAL
STATEMENTS FOR THE MONTH OF FEBRUARY 2009. ALL ADJUSTMENTS IN THE AVAILABILITY
RESERVE SHALL BE IMPLEMENTED ON A PROSPECTIVE BASIS, COMMENCING WITH THE FIRST
DAY OF THE FIRST CALENDAR MONTH THAT OCCURS AFTER THE RECEIPT BY THE LENDER OF
THE MONTHLY UNAUDITED FINANCIAL STATEMENTS EVIDENCING THE NEED FOR SUCH AN
ADJUSTMENT.


 


“MAXIMUM REVOLVER AMOUNT” MEANS $25,000,000.


 


“EBITDA” MEANS, WITH RESPECT TO MEADE AND ITS CONSOLIDATED SUBSIDIARIES, FOR ANY
PERIOD, (A) ADJUSTED NET EARNINGS FROM OPERATIONS, PLUS, TO THE EXTENT DEDUCTED
IN THE DETERMINATION OF ADJUSTED NET EARNINGS FROM OPERATIONS FOR SUCH PERIOD,
(B) INTEREST EXPENSES, (C) PROVISION FOR FEDERAL, STATE, LOCAL AND FOREIGN
INCOME TAXES, (D) DEPRECIATION, (E) AMORTIZATION, (F) NON-CASH COMPENSATION
COSTS AND ESOP CONTRIBUTIONS, (G) NON-CASH INVENTORY WRITE-DOWNS INCURRED DURING
OCTOBER 2007 THROUGH JANUARY 2008, UP TO A MAXIMUM OF $3,000,000, AND (H)
NON-CASH WRITE-OFFS OF INTANGIBLE ASSETS INCURRED DURING OCTOBER 2007 THROUGH
JANUARY 2008, UP TO A MAXIMUM OF $8,000,000.


 


“RESERVES” MEANS RESERVES THAT LIMIT THE AVAILABILITY OF CREDIT HEREUNDER,
CONSISTING OF RESERVES AGAINST AVAILABILITY, ELIGIBLE ACCOUNTS OR ELIGIBLE
INVENTORY, ESTABLISHED BY LENDER FROM TIME TO TIME IN LENDER’S REASONABLE CREDIT
JUDGMENT. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE FOLLOWING
RESERVES SHALL BE DEEMED TO BE A REASONABLE EXERCISE OF LENDER’S CREDIT
JUDGMENT: (A) BANK PRODUCT RESERVES; (B) A RESERVE FOR ACCRUED, UNPAID INTEREST
ON THE OBLIGATIONS; (C) RESERVES FOR RENT AT LEASED LOCATIONS SUBJECT TO
STATUTORY OR CONTRACTUAL LANDLORD LIENS; (D) THE SLOW MOVING RESERVE; (E) THE
DILUTION ADJUSTMENT RESERVE; (F) WAREHOUSEMEN’S OR BAILEES’ CHARGES; (G) THE
WORKING CAPITAL RESERVE; (H) THE AVAILABILITY RESERVE; AND (I) THE EBITDA
RESERVE.


 


SECTION 2.03.                             AMENDMENT TO SECTION 1.1. SECTION 1.1
OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS
FOLLOWS:


 


“1.1                           TOTAL FACILITY. SUBJECT TO ALL OF THE TERMS AND
CONDITIONS OF THIS AGREEMENT, THE LENDER AGREES TO MAKE AVAILABLE A TOTAL CREDIT
FACILITY OF UP TO $25,000,000 (THE ‘TOTAL FACILITY’) TO THE BORROWERS FROM TIME
TO TIME DURING THE TERM OF THIS AGREEMENT. THE TOTAL FACILITY SHALL BE COMPOSED
OF A REVOLVING LINE OF CREDIT CONSISTING OF REVOLVING LOANS AND LETTERS OF
CREDIT DESCRIBED HEREIN.”

 

4

--------------------------------------------------------------------------------


 


SECTION 2.04.                             AMENDMENT TO SECTION 5.2.  SECTION
5.2(K) OF THE AGREEMENT IS HEREBY AMENDED IN ITS ENTIRETY AND REPLACED TO READ
AS FOLLOWS:


 


“                                                                                         
K.                                       AS SOON AS AVAILABLE, SEMI-MONTHLY
BORROWING BASE CERTIFICATES SUPPORTING INFORMATION IN ACCORDANCE WITH SECTION 9
OF THE SECURITY AGREEMENT, DELIVERED AS FOLLOWS:  (I) ON OR BEFORE THE 20TH DAY
OF EACH MONTH AS OF THE 15TH DAY OF SUCH MONTH; AND (II) ON OR BEFORE THE 10TH
DAY OF EACH MONTH AS OF THE LAST DAY OF THE PRIOR MONTH; PROVIDED, HOWEVER, THAT
IF THE AGGREGATE REVOLVER OUTSTANDINGS ARE ZERO, THE BORROWING BASE CERTIFICATE
MAY BE PROVIDED WITHIN TEN (10) BUSINESS DAYS AFTER THE END OF EACH MONTH;
PROVIDED, FURTHER, HOWEVER, THAT IF THE BORROWING BASE CERTIFICATE IS DELIVERED
ON A MONTHLY BASIS, NO BORROWINGS WILL BE PERMITTED UNTIL A CURRENT SEMI-MONTHLY
BORROWING BASE CERTIFICATE IS PROVIDED BY MEADE. NOTWITHSTANDING THE FORGOING,
IF AT ANY TIME AVERAGE MONTHLY AVAILABILITY IS LESS THAN $5,000,000, BUT GREATER
THAN $2,000,000, THEN THE BORROWING BASE CERTIFICATE SHALL BE DELIVERED ON A
WEEKLY BASIS NO LATER THAN WEDNESDAY FOR THE PRIOR WEEK. IF AT ANY TIME AVERAGE
MONTHLY AVAILABILITY IS LESS THAN $2,000,000, THEN THE BORROWING BASE
CERTIFICATE SHALL BE DELIVERED ON A SEMI-WEEKLY BASIS NO LATER THAN EACH
WEDNESDAY FOR THE PERIOD WEDNESDAY, THURSDAY AND FRIDAY OF THE PRIOR WEEK AND
EACH FRIDAY FOR THE PERIOD OF SATURDAY OF THE PRIOR WEEK AND MONDAY AND TUESDAY
OF THE THEN CURRENT WEEK. WITH THE DELIVERY OF EACH BORROWING BASE CERTIFICATE
REQUIRED BY THIS SECTION 5.2(K), THE BORROWERS WILL PROVIDE SEPARATE BACKUP
REPORTS REFLECTING EACH BORROWER’S BORROWING BASE.”


 


SECTION 2.05.                             AMENDMENT TO SECTION 7.12. SECTION
7.12 OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS
FOLLOWS:


 


“7.12                     GUARANTIES. NEITHER THE BORROWER NOR ANY LOAN PARTY
SHALL MAKE, ISSUE, OR BECOME LIABLE ON ANY GUARANTY, EXCEPT (I) A GUARANTY OF
THE OBLIGATIONS IN FAVOR OF THE LENDER, (II) AN UNSECURED GUARANTY BY THE
BORROWER WITH RESPECT TO THE GERMAN CREDIT FACILITY, (III) AN UNSECURED GUARANTY
BY MIHC OF THE EXISTING FACILITY LEASE OF MIM, AND (IV) AN UNSECURED GUARANTY BY
MEADE OF A NEW FACILITY LEASE OF MIM NOT TO EXCEED A GUARANTEED AMOUNT OF
$300,000.”


 


SECTION 2.06.                             AMENDMENT TO SECTION 7.13. SECTION
7.13 OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS
FOLLOWS:


 


“7.13                     DEBT. NEITHER THE BORROWER NOR ANY LOAN PARTY SHALL
INCUR OR MAINTAIN ANY DEBT, OTHER THAN:  (A) THE OBLIGATIONS; (B) DEBT DESCRIBED
ON SCHEDULE 6.9; (C) DEBT PERMITTED BY SECTIONS 7.10, 7.12 AND 7.15; (D) CAPITAL
LEASES OF EQUIPMENT AND PURCHASE MONEY SECURED DEBT INCURRED TO PURCHASE
EQUIPMENT PROVIDED THAT (I) LIENS SECURING THE SAME ATTACH ONLY TO THE EQUIPMENT
ACQUIRED BY THE INCURRENCE OF SUCH DEBT, AND (II) THE AGGREGATE AMOUNT OF SUCH
DEBT (INCLUDING CAPITAL LEASES) OUTSTANDING DOES NOT EXCEED $1,500,000 AT ANY
TIME; (E) DEBT EVIDENCING A REFUNDING, RENEWAL OR EXTENSION OF THE DEBT
DESCRIBED ON SCHEDULE 6.9; PROVIDED THAT (I) THE PRINCIPAL AMOUNT THEREOF IS NOT
INCREASED, (II) THE LIENS, IF ANY, SECURING SUCH REFUNDED, RENEWED OR EXTENDED
DEBT DO NOT ATTACH TO ANY ASSETS IN ADDITION TO THOSE ASSETS, IF ANY, SECURING
THE DEBT TO BE REFUNDED, RENEWED OR EXTENDED, (III) NO PERSON THAT IS NOT AN
OBLIGOR OR GUARANTOR OF SUCH DEBT AS OF THE AMENDMENT DATE SHALL BECOME AN
OBLIGOR OR GUARANTOR THEREOF, AND (IV) THE TERMS OF SUCH REFUNDING, RENEWAL OR
EXTENSION ARE NO LESS FAVORABLE TO THE BORROWER OR THE LENDER THAN THE ORIGINAL
DEBT; AND (F) A INTERCOMPANY UNSECURED LOAN FROM MEADE INSTRUMENTS EUROPE GMBH &
CO., KG IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $2,500,000; PROVIDED THAT
(I) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING; AND (II) MEADE
INSTRUMENTS EUROPE GMBH & CO., KG ENTERS INTO A WRITTEN SUBORDINATION AGREEMENT
WITH LENDER IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE LENDER.”


 


5

--------------------------------------------------------------------------------



 


SECTION 2.07.                             AMENDMENT TO SECTION 7.15. THE FIRST
SENTENCE OF SECTION 7.15 OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ
IN ITS ENTIRETY AS FOLLOWS:


 


“EXCEPT AS PERMITTED BY SECTIONS 7.10, 7.12 AND 7.13, NEITHER THE BORROWER NOR
ANY OF ITS SUBSIDIARIES SHALL SELL, TRANSFER, DISTRIBUTE, OR PAY ANY MONEY OR
PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY FEES OR EXPENSES OF ANY NATURE
(INCLUDING, BUT NOT LIMITED TO, ANY FEES OR EXPENSES FOR MANAGEMENT SERVICES),
TO ANY AFFILIATE, OR LEND OR ADVANCE MONEY OR PROPERTY TO ANY AFFILIATE, OR
INVEST IN (BY CAPITAL CONTRIBUTION OR OTHERWISE) OR PURCHASE OR REPURCHASE ANY
STOCK OR INDEBTEDNESS, OR ANY PROPERTY, OF ANY AFFILIATE, OR BECOME LIABLE ON
ANY GUARANTY OF THE INDEBTEDNESS, DIVIDENDS, OR OTHER OBLIGATIONS OF ANY
AFFILIATE.”


 


SECTION 2.08.                             AMENDMENT TO SECTION 7.22. SECTION
7.22 OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS
FOLLOWS:


 


“7.22                     MINIMUM EBITDA. TESTED ON A CUMULATIVE MONTHLY BASIS
BEGINNING OCTOBER 2007 THROUGH SEPTEMBER 2008, THEREAFTER TESTED ON A TRAILING
TWELVE MONTH BASIS THROUGH FEBRUARY 2009, AND THEREAFTER TESTED QUARTERLY ON A
TRAILING FOUR QUARTER BASIS, MEADE AND ITS CONSOLIDATED SUBSIDIARIES WILL
MAINTAIN EBITDA FOR EACH PERIOD SET FORTH BELOW OF NOT LESS THAN THE
CORRESPONDING AMOUNT SET FORTH BELOW:


 

Period

 

Minimum EBITDA

 

October 2007

 

 

$

(1,000,000

)

November 2007

 

 

$

500,000

 

December 2007

 

 

$

(950,000

)

January 2008

 

 

$

(1,700,000

)

February 2008

 

 

$

(2,000,000

)

March 2008

 

 

$

(2,800,000

)

April 2008

 

 

$

(3,300,000

)

May 2008

 

 

$

(3,100,000

)

June 2008

 

 

$

(3,900,000

)

July 2008

 

 

$

(4,500,000

)

August 2008

 

 

$

(4,000,000

)

September 2008

 

 

$

(4,400,000

)

October 2008

 

 

$

(2,500,000

)

November 2008

 

 

$

(500,000

)

December 2008

 

 

$

500,000

 

January 2009

 

 

$

900,000

 

February 2009 and thereafter

 

 

$

1,400,000”

 


 


6

--------------------------------------------------------------------------------



 


SECTION 2.09.                             FIXED CHARGE COVERAGE RATIO. SECTION
7.23 OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS
FOLLOWS:


 


“7.23                     FIXED CHARGE COVERAGE RATIO. MEADE AND ITS
CONSOLIDATED SUBSIDIARIES WILL MAINTAIN A FIXED CHARGE COVERAGE RATIO FOR EACH
PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS ENDING ON THE DATE SET FORTH BELOW OF
NOT LESS THAN THE APPLICABLE RATIO SET FORTH BELOW, MEASURED AS OF THE LAST DAY
OF EACH SUCH PERIOD:


 


FOUR FISCAL QUARTER PERIOD ENDING


 


MINIMUM
FIXED CHARGE COVERAGE RATIO


FEBRUARY 28, 2009


 


0.65


MAY 31, 2009


 


0.80


AUGUST 31, 2009 AND THEREAFTER


 


1.0


 


FOR PURPOSES OF DETERMINING THE FIXED CHARGE COVERAGE RATIO, MEADE AND ITS
CONSOLIDATED SUBSIDIARIES MAY EXCLUDE UP TO $900,000 OF PRINCIPAL PAYMENTS DUE
AT MATURITY ON THE DEBT OF MEADE INSTRUMENTS EUROPE GMBH & CO., KG SO LONG AS
SUCH LOAN IS FULLY PAID WITHIN ONE YEAR OF THE AMENDMENT DATE. IF SUCH LOAN IS
FULLY PAID WITHIN ONE YEAR OF THE AMENDMENT DATE, THE FIXED CHARGE COVERAGE
RATIO MEASURED AT FEBRUARY 28, 2009, WILL BE ADJUSTED TO 0.45 TO 1.”


 


SECTION 2.10.                             AMENDMENT TO SECTION 7.24.  SECTION
7.24 OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS
FOLLOWS:


 


“7.24                     ADJUSTED TANGIBLE NET WORTH. EXCEPT FOR THE MONTHS OF
SEPTEMBER 2008 AND OCTOBER 2008, THE BORROWERS SHALL NOT PERMIT THE ADJUSTED
TANGIBLE NET WORTH, DETERMINED FOR MEADE AND ITS CONSOLIDATED SUBSIDIARIES AS OF
THE LAST DAY OF EACH MONTH, TO BE LESS THAN $17,000,000, PLUS 50% OF THE
POSITIVE NET INCOME OF MEADE AND ITS CONSOLIDATED SUBSIDIARIES FOR THE PERIOD
BEGINNING MARCH 1, 2008, AND ENDING ON THE DATE OF SUCH CALCULATION (THE ‘NET
INCOME ADJUSTMENT’). FOR SEPTEMBER 2008, THE ADJUSTED TANGIBLE NET WORTH SHALL
NOT BE LESS THAN $16,000,000, PLUS THE NET INCOME ADJUSTMENT, AND FOR OCTOBER
2008 THE ADJUSTED TANGIBLE NET WORTH SHALL NOT BE LESS THAN $16,500,000, PLUS
THE NET INCOME ADJUSTMENT.”


 


7

--------------------------------------------------------------------------------



 

ARTICLE III

 

Waiver

 


SECTION 3.01.                             WAIVER. THE LENDER HEREBY PERMANENTLY
WAIVES THE COVENANT VIOLATION, AS DEFINED IN THAT CERTAIN LIMITED WAIVER
AGREEMENT DATED AS OF OCTOBER 11, 2007, BY AND BETWEEN THE LENDER AND THE
BORROWERS AND AMENDED BY THAT CERTAIN LETTER AGREEMENT DATED AS OF NOVEMBER 9,
2007, BY AND BETWEEN THE LENDER AND THE BORROWERS AND FURTHER AMENDED BY THAT
CERTAIN LETTER EXTENSION AGREEMENT DATED AS OF NOVEMBER 15, 2007, BY AND BETWEEN
THE LENDER AND THE BORROWERS, AND AGREES NOT TO EXERCISE ANY DEFAULT, RIGHTS OR
REMEDIES AVAILABLE AS A RESULT OF THE OCCURRENCE THEREOF SO LONG AS NO NEW
DEFAULT OR EVENT OF DEFAULT OCCURS AND IS CONTINUING.


 


SECTION 3.02.                             LIMITATION OF WAIVER. THE WAIVER
GRANTED IN SECTION 3.01 OF THIS AMENDMENT SHALL BE LIMITED STRICTLY AS WRITTEN
AND SHALL NOT BE DEEMED TO CONSTITUTE A WAIVER OF, OR ANY CONSENT TO
NONCOMPLIANCE WITH, ANY TERM OR PROVISION OF THIS AMENDMENT, THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH HEREIN.
FURTHER, THE WAIVER GRANTED IN SECTION 3.01 OF THIS AMENDMENT SHALL NOT
CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT ARISING AS A RESULT OF
ANY FUTURE VIOLATION OF ANY TERM OR PROVISION OF THE CREDIT AGREEMENT, OR ANY
RIGHTS OR REMEDIES AS A RESULT OF AN EVENT OF DEFAULT, OR THE VIOLATION OF ANY
OTHER TERM OR PROVISION OF THIS AMENDMENT.


 

ARTICLE IV

 

Amendment Fee

 


SECTION 4.01.                             AMENDMENT FEE. IN CONNECTION WITH THE
PREPARATION, NEGOTIATION AND EXECUTION OF THIS AMENDMENT, THE BORROWERS SHALL
PAY TO THE LENDER AN AMENDMENT FEE (THE “AMENDMENT FEE”) IN THE AMOUNT OF FIFTY
THOUSAND DOLLARS ($50,000), WHICH, AT THE LENDER’S OPTION, MAY BE CHARGED AS AN
ADVANCE AND A REVOLVING LOAN UNDER THE AGREEMENT, AND WHICH FEE IS FULLY EARNED
AND PAYABLE AS OF THE AMENDMENT DATE.


 

ARTICLE V

 

Management Consultant

 


SECTION 5.01.                             MANAGEMENT CONSULTANT. ON OR BEFORE
NOVEMBER 30, 2007, THE BORROWERS WILL EMPLOY THE SERVICES OF AN OUTSIDE
MANAGEMENT CONSULTANT TO REVIEW AND REPORT IN WRITING ON A TURNAROUND PLAN. A
COPY OF THE WRITTEN REPORT WILL BE PROMPTLY DELIVERED TO THE LENDER. SUCH
OUTSIDE MANAGEMENT CONSULTANT SHALL BE SELECTED BY THE BORROWERS BUT SHALL BE
REASONABLY ACCEPTABLE TO THE LENDER AND SHALL BE CONTINUALLY EMPLOYED BY THE
BORROWERS UNTIL THE LENDER AND THE BORROWERS MUTUALLY AGREE THAT THE SERVICES OF
A MANAGEMENT CONSULTANT ARE NO LONGER NEEDED.


 

ARTICLE VI

 

Conditions Precedent

 


SECTION 6.01.                             CONDITIONS PRECEDENT. THIS AMENDMENT
SHALL NOT BE BINDING UPON THE LENDER UNTIL EACH OF THE FOLLOWING CONDITIONS
PRECEDENT HAVE BEEN SATISFIED IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER:


 


8

--------------------------------------------------------------------------------



 


(I)                                     THE REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN AND IN THE AGREEMENT, AS AMENDED HEREBY, SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF AS IF MADE ON THE DATE
HEREOF, EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES LIMITED BY THEIR TERMS TO
A SPECIFIC DATE;


 


(II)                                  THE BORROWERS SHALL HAVE DELIVERED TO THE
LENDER AN EXECUTED ORIGINAL COPY OF THIS AMENDMENT;


 


(III)                               THE BORROWERS SHALL HAVE DELIVERED TO THE
LENDER EXECUTED ORIGINAL COPIES OF EACH OF THE CONSENTS AND REAFFIRMATIONS
ATTACHED TO THIS AMENDMENT;


 


(IV)                              THE BORROWERS SHALL HAVE PAID TO THE LENDER
THE AMENDMENT FEE AND ALL OTHER FEES, COSTS, AND EXPENSES OWED TO AND/OR
INCURRED BY THE LENDER IN CONNECTION WITH THIS AMENDMENT;


 


(V)                                 NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING; AND


 


(VI)                              ALL PROCEEDINGS TAKEN IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AND ALL DOCUMENTATION AND OTHER
LEGAL MATTERS INCIDENT THERETO SHALL BE SATISFACTORY TO THE LENDER IN ITS SOLE
AND ABSOLUTE DISCRETION.

 

ARTICLE VII

 

Miscellaneous

 


SECTION 7.01.                             ACKNOWLEDGMENT. EACH BORROWER HEREBY
REPRESENTS AND WARRANTS THAT THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND
COMPLIANCE BY SUCH BORROWER WITH ALL OF THE PROVISIONS OF THIS AMENDMENT:  (A)
ARE WITHIN ITS POWERS AND PURPOSES; (B) HAVE BEEN DULY AUTHORIZED OR APPROVED BY
SUCH BORROWER; AND (C) WHEN EXECUTED AND DELIVERED BY OR ON BEHALF OF SUCH
BORROWER, WILL CONSTITUTE VALID AND BINDING OBLIGATIONS OF THE BORROWER,
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS. EACH BORROWER REAFFIRMS ITS
OBLIGATION TO PAY ALL AMOUNTS DUE THE LENDER UNDER THE LOAN DOCUMENTS IN
ACCORDANCE WITH THE TERMS THEREOF, AS MODIFIED HEREBY.


 


SECTION 7.02.                             LOAN DOCUMENTS UNMODIFIED. EXCEPT AS
OTHERWISE SPECIFICALLY MODIFIED BY THIS AMENDMENT, ALL TERMS AND PROVISIONS OF
THE AGREEMENT AND ALL OTHER LOAN DOCUMENTS, AS MODIFIED HEREBY, SHALL REMAIN IN
FULL FORCE AND EFFECT. NOTHING CONTAINED IN THIS AMENDMENT SHALL IN ANY WAY
IMPAIR THE VALIDITY OR ENFORCEABILITY OF THE LOAN DOCUMENTS, AS MODIFIED HEREBY
OR ALTER, WAIVE, ANNUL, VARY, AFFECT, OR IMPAIR ANY PROVISIONS, CONDITIONS, OR
COVENANTS CONTAINED THEREIN OR ANY RIGHTS, POWERS, OR REMEDIES GRANTED THEREIN.
ANY LIEN AND/OR SECURITY INTEREST GRANTED TO THE LENDER IN THE COLLATERAL SET
FORTH IN THE AGREEMENT OR ANY OTHER LOAN DOCUMENT IS AND SHALL REMAIN UNCHANGED
AND IN FULL FORCE AND EFFECT AND THE AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL CONTINUE TO SECURE THE PAYMENT AND PERFORMANCE OF ALL OF THE OBLIGATIONS
THEREUNDER, AS MODIFIED HEREBY, AND THE BORROWERS’ OBLIGATIONS HEREUNDER.


 


SECTION 7.03.                             PARTIES, SUCCESSORS AND ASSIGNS. THIS
AMENDMENT SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF EACH OF THE
BORROWERS, THE LENDER, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 7.04.                             COUNTERPARTS. THIS AMENDMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE
DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH, WHEN TAKEN TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT. A FACSIMILE SIGNATURE SHALL BE DEEMED EFFECTIVE AS
AN ORIGINAL.


 


9

--------------------------------------------------------------------------------



 


SECTION 7.05.                             HEADINGS. THE HEADINGS, CAPTIONS AND
ARRANGEMENTS USED IN THIS AMENDMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT
AFFECT THE INTERPRETATION OF THIS AMENDMENT.


 


SECTION 7.06.                             EXPENSES OF THE LENDER. THE BORROWERS
AGREE TO PAY ON DEMAND (A) ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE
LENDER IN CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS EXECUTED PURSUANT HERETO AND ANY AND ALL
SUBSEQUENT AMENDMENTS, MODIFICATIONS, AND SUPPLEMENTS HERETO OR THERETO,
INCLUDING, WITHOUT LIMITATION, THE COSTS AND FEES OF THE LENDER’S LEGAL COUNSEL
AND THE ALLOCATED COST OF STAFF COUNSEL, AND (B) ALL COSTS AND EXPENSES
REASONABLY INCURRED BY THE LENDER IN CONNECTION WITH THE ENFORCEMENT OR
PRESERVATION OF ANY RIGHTS UNDER THE AGREEMENT, THIS AMENDMENT AND/OR OTHER LOAN
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE REASONABLE COSTS AND FEES OF THE
LENDER’S LEGAL COUNSEL, THE ALLOCATED COST OF STAFF COUNSEL, AND THE COSTS AND
FEES ASSOCIATED WITH ANY ENVIRONMENTAL DUE DILIGENCE CONDUCTED IN RELATION
HERETO.


 


SECTION 7.07.                             TOTAL AGREEMENT. THIS AMENDMENT, THE
AGREEMENT, AND ALL OTHER LOAN DOCUMENTS SHALL CONSTITUTE THE ENTIRE AGREEMENT
BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF, AND SHALL RESCIND ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF, AND SHALL NOT BE CHANGED OR TERMINATED ORALLY.


 


SECTION 7.08.                             WAIVER OF JURY TRIAL. TO THE EXTENT
NOT PROHIBITED BY APPLICABLE LAW, EACH OF THE BORROWERS AND THE LENDER
IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AMENDMENT, THE
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY LENDER-RELATED PERSON OR
PARTICIPANT, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.
WITHOUT LIMITING THE APPLICABILITY OF ANY OTHER PROVISION OF THE AGREEMENT, THE
TERMS OF SECTION 12.3 OF THE AGREEMENT SHALL APPLY TO THIS AMENDMENT.


 


SECTION 7.09.                             RELEASE. THE BORROWERS EACH HEREBY
REPRESENT AND WARRANT THAT AS OF THE DATE OF THIS AMENDMENT THERE ARE NO CLAIMS
OR OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS TO THE BORROWERS’ OBLIGATIONS
UNDER THE AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING THIS AMENDMENT. THE
BORROWERS WAIVE AND RELEASE ANY AND ALL SUCH CLAIMS, OFFSETS, DEFENSES OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE OF THIS
AMENDMENT.


 


THE BORROWERS INTEND THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE, AND
EXTINGUISH, INTER ALIA, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION THAT MIGHT
OTHERWISE BE RESERVED BY THE CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES
AS FOLLOWS:


 


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


 


THE BORROWERS ACKNOWLEDGE THAT THEY MAY HEREAFTER DISCOVER FACTS DIFFERENT FROM
OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO SUCH
CLAIMS, DEMANDS, OR CAUSES OF ACTION, AND AGREE THAT THIS AMENDMENT AND THE
ABOVE RELEASE ARE AND WILL REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING ANY
SUCH DIFFERENCES OR ADDITIONAL FACTS.


 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first above written.

 

 

 

“BORROWERS”:

 

 

 

 

 

 

MEADE INSTRUMENTS CORP.

 

 

 

 

 

 

 

 

 

By:

/s/ PAUL E. ROSS

 

 

Name:

Paul E. Ross

 

 

Title:

Senior Vice President, Finance and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

SIMMONS OUTDOOR CORP.

 

 

 

 

 

 

 

 

By:

/s/ PAUL E. ROSS

 

 

Name:

Paul E. Ross

 

 

Title:

Senior Vice President, Finance and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

CORONADO INSTRUMENTS, INC.

 

 

 

 

 

By:

/s/ PAUL E. ROSS

 

 

Name:

Paul E. Ross

 

 

Title:

Senior Vice President, Finance and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

“LENDER”:

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ ROBERT M. DALTON

 

 

Name:

Robert M. Dalton

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

CONSENTS AND REAFFIRMATIONS

 

Each of MEADE INSTRUMENTS EUROPE CORP., a California corporation, and MEADE
INSTRUMENTS HOLDINGS CORP., a California corporation, hereby acknowledges the
execution of, and consents to, the terms and conditions of that Twelfth
Amendment to Amended and Restated Credit Agreement dated as of November 16,
2007, among MEADE INSTRUMENTS CORP., SIMMONS OUTDOOR CORP., CORONADO
INSTRUMENTS, INC. and BANK OF AMERICA, N.A. (the “Creditor”), and reaffirms its
obligations under (a) that certain Continuing Guaranty (the “Guaranty”) dated as
of September 24, 2001, made by the undersigned in favor of the Creditor, and
(b) that certain Security Agreement (the “Security Agreement”) dated as of
September, 2001, by and between the undersigned and the Creditor. Each of the
undersigned acknowledges and agrees that each of the Guaranty and the Security
Agreement remain in full force and effect and are hereby ratified and confirmed.

 

 

Dated as of November 16, 2007.

 

 

MEADE INSTRUMENTS EUROPE CORP.,

 

a California corporation

 

 

 

 

 

 

 

By:

/s/ PAUL E. ROSS

 

 

Name:

Paul E. Ross

 

 

Title:

Senior Vice President, Finance and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

MEADE INSTRUMENTS HOLDINGS CORP.,

 

a California corporation

 

 

 

 

 

 

 

By:

/s/ PAUL E. ROSS

 

Name:

Paul E. Ross

 

Title:

Senior Vice President, Finance and

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

CONSENTS AND REAFFIRMATIONS

 

Each of MTSC HOLDINGS, INC., a California corporation (“MTSC”), MC HOLDINGS,
INC., a California corporation (“MC HOLDINGS”), and MEADE CORONADO HOLDINGS
CORP., a California corporation (“MCHC”), hereby acknowledges the execution of,
and consents to, the terms and conditions of that Twelfth Amendment to Amended
and Restated Credit Agreement dated as of November 16, 2007, among MEADE
INSTRUMENTS CORP., SIMMONS OUTDOOR CORP., CORONADO INSTRUMENTS, INC. and BANK OF
AMERICA, N.A. (“Creditor”), and reaffirms its obligations under that certain
Continuing Guaranty (the “Guaranty”) dated as of September 24, 2001 executed in
favor of the Creditor and joined by each of the undersigned pursuant to an
Instrument of Joinder, dated as of (i) October 25, 2002 with respect to MTSC and
MC HOLDINGS, and (ii) December 1, 2004 with respect to MCHC (respectively, the
“Instrument”). Each of the undersigned acknowledges and agrees that each of the
Guaranty and Instrument remain in full force and effect and are hereby ratified
and confirmed.

 

 

Dated as of November 16, 2007.

 

 

 

MTSC HOLDINGS, INC.,

 

a California corporation,

 

 

 

 

 

 

 

By:

/s/ PAUL E. ROSS

 

 

Name:

Paul E. Ross

 

 

Title:

Senior Vice President, Finance and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

MC HOLDINGS, INC.,

 

a California corporation

 

 

 

 

 

 

 

By:

/s/ PAUL E. ROSS

 

 

Name:

Paul E. Ross

 

 

Title:

Senior Vice President, Finance and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

MEADE CORONADO HOLDINGS CORP.,

 

a California corporation

 

 

 

 

 

 

 

By:

/s/ PAUL E. ROSS

 

 

Name:

Paul E. Ross

 

 

Title:

Senior Vice President, Finance and

 

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------